                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 EL PASO DIVISION

ROBERT MOORE                                     §
    Plaintiff,                                   §
                                                 §
v.                                               §          EP-19-CV-00279-DCG
                                                 §
U.S. IMMIGRATION AND CUSTOMS                     §
ENFORCEMENT; U.S. CUSTOMS AND                    §
BORDER PROTECTION; AND                           §
U.S. DEPARTMENT OF HEALTH                        §
AND HUMAN SERVICES,                              §
       Defendants.                               §

                     DEFENDANTS’ APRIL 3, 2020 STATUS REPORT
                       PURSUANT TO JANUARY 21, 2020 ORDER

       Pursuant to the Court’s January 21, 2020 Order (ECF No. 31), Defendants, United States

Immigration and Customs Enforcement (ICE), United States Customs and Border Protection

(CBP), and United States Department of Health and Human Services (HHS) (collectively referred

hereinafter as “Defendants”), submit the following report on the status of their search for records

responsive to Plaintiff’s Freedom of Information Act (FOIA) requests.

ICE

       1.      ICE reports it has completed its search for Plaintiff’s request numbers 2019-ICFO-

49560 and 2019-ICFO-33608.

       2.      ICE previously identified 236 pages of potentially responsive documents relating

to request number 2019-ICFO-33608. Of those records, 96 pages were deemed responsive and

forwarded to Plaintiff’s counsel on January 15, 2020.
       3.      ICE also previously identified 771 1 pages of documents potentially responsive to

request numbers 2019-ICFO-33608 and 2019-ICFO-49560. The ICE FOIA office reports it

completed its review of the 771 potentially responsive documents and found 645 to be responsive

to Plaintiff’s FOIA request. On March 30, 2020, ICE forwarded 404 of the 645 documents to

Plaintiff. On April 1, 2020, ICE forwarded the remaining 241 of the 645 responsive document to

Plaintiff. ICE reports they have produced all documents deemed responsive to Plaintiff’s requests.

A.     CBP

       4.      CBP reports it has completed its record search for Plaintiff’s request numbers CBP-

OFO-2019-010211 and CBP-2018-064544.

       5.      In relation to request number CBP-OFO-2019-010211, 6,064 emails consisting of

8,358 documents were identified as potentially responsive. The CBP FOIA division reports it

completed review of 2,022 pages of potentially responsive documents, finding none to be

responsive. CBP’s FOIA division continues it review all potentially responsive emails and

documents related to this FOIA request.

       6.      In relation to request number CBP-2018-064544, the size of the files identified as

potentially responsive have not been transferred from CBP’s Office of Information Technology

(OIT) to the FOIA division due to lack of available data space. The CBP FOIA division has looked

at external hard drives, shared or other drives as a means to have the files transferred, however

data space remains unavailable. Due to this lack of data space, the files that have been identified

as potentially responsive for request number CBP-2018-064544, may not be able to be transferred

to the CBP FOIA division until review of Plaintiff’s request CBP-OFO-2019-010211 is completed.




       1
        This number was incorrectly listed as 770 pages in ECF No. 32, ¶ 3. The correct
number of 771 was properly reported in ECF No. 30, p. 3.


                                                2
       7.      Due to unforeseen circumstances resulting from COVID-19, and the Government’s

efforts to slow its transmission, CBP, like most federal agencies, has experienced delays in their

ability to process records. The delay results from the strain on federal resources, to specifically

include the ability of CBP remote servers to handle the volume of person’s teleworking.

B.     HHS

       8.      HHS previously completed its initial search and provided Plaintiff with seven pages

of responsive documents to Plaintiff’s request number 2018-01128-FOIA-OS. After counsel for

the parties conferred regarding additional search parameters, a second search was completed. The

second search included reference to specific ORR officials in its search terms. HHS reports that

no additional records were found to be responsive. HHS reports they have produced all documents

deemed responsive to Plaintiff’s requests.


                                                 Respectfully submitted,

                                                 JOHN F. BASH
                                                 UNITED STATES ATTORNEY

                                                  /s/ Manuel Romero
                                                 MANUEL ROMERO
                                                 Assistant United States Attorney
                                                 Texas State Bar No. 24041817
                                                 700 E. San Antonio, Ste. 200
                                                 El Paso, Texas 79901
                                                 Office: (915) 534-6884
                                                 Facsimile: (915) 534-6555
                                                 Email: manuel.romero@usdoj.gov
                                                 Attorneys for Defendants




                                                3
                                 CERTIFICATE OF SERVICE

        I hereby certify that on the 3rd day of April, 2020, I electronically filed the foregoing with
the Clerk of the Court using the CM/ECF System which will send notification of such filing to the
following CM/ECF participants: Lynn Coyle and Christopher Benoit, Attorneys for Plaintiff.


                                                   /s/ Manuel Romero
                                                   MANUEL ROMERO
                                                   Assistant United States Attorney




                                                  4
